Citation Nr: 9930706	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94 - 27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Whether the claims for service connection for nasal 
obstruction, post-nasal drainage, sleep apnea, and snoring, 
to include as secondary to a service-connected nasal 
fracture, are well grounded.  

Entitlement to a compensable rating for postoperative 
residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1966, including service in the Republic of Vietnam from March 
1964 to May 1965 and from August 1965 to May 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1992 from 
the Department of Veterans Affairs Medical & Regional Office 
Center (VAMROC) in Sioux Falls, South Dakota.  That decision 
denied service connection for post-traumatic stress disorder 
(PTSD), denied service connection for a nasal obstruction, 
and denied a compensable rating for service-connected 
postoperative residuals of a nasal fracture.  

This case was previously before the Board in September 1996 
and was Remanded to the RO for further development of the 
medical and other evidence.  In February 1999, the Board 
remanded the case to the RO in order to afford the veteran 
the requested hearing before a traveling Member of the Board.  
The hearing was conducted, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The claim for service connection for PTSD is not 
plausible because the veteran did not serve in combat against 
the enemy, and his lay testimony alone is insufficient to 
establish the existence of stressors.

3.  The current presence of a nasal obstruction has not been 
demonstrated or diagnosed by objective medical evidence.

4.  Post-nasal drainage, sleep apnea, and snoring were not 
shown during active service or on service separation 
examination, and the medical record includes no competent 
medical evidence which links or relates those conditions to 
the veteran's period of active service or to his service-
connected residuals of nasal fracture.  

5.  The claims for service connection for nasal obstruction, 
post-nasal drainage, sleep apnea, and snoring as secondary to 
a service-connected nasal fracture are not plausible.  

6.  The veteran's service-connected fracture of the nose is 
currently asymptomatic, with no identifiable residuals of 
that injury.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. §§ 1110, 5107(a), 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.304(f) (prior to March 7, 1999, 
and on and after March 7, 1997)

2.  The claims for service connection for a nasal 
obstruction, post-nasal drainage, sleep apnea, and snoring, 
including as secondary to a service-connected nasal fracture, 
are not well grounded.  38 U.S.C.A. § 1110, 1131, 5107(a) 
(West 1991).

3.  The schedular criteria for a compensable evaluation for 
residuals of a fractured nose have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.97, 
Diagnostic Code 6502 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evidentiary and Procedural History

The veteran's DD Form 214 shows that he served on active duty 
from October 1963 to May 1966; that he received no combat 
awards or decorations for valor, and that he did not receive 
the Purple Heart Medal.  He attended an eight-week training 
school for petroleum storage specialists after recruit 
training, and his military occupational specialty (MOS) at 
service separation was general warehouseman (56B). 

The veteran's service entrance examination, conducted in 
September 1963, disclosed no pertinent abnormalities.  His 
service medical records are silent for complaint, treatment, 
findings or diagnosis of a psychiatric disability.  He 
sustained a simple fracture of the nasal bone in December 
1964, with no nerve or artery involvement, and underwent a 
closed reduction in a field hospital.  In a report of medical 
history recorded at service separation shows that the veteran 
denied any ear, nose or throat trouble.  A physician's 
summary noted that he sustained a broken nose and lost four 
upper middle teeth, but had no current clinical problem.  His 
May 1996 service separation examination, disclosed that his 
ears, nose and throat were normal.  His psychiatric 
evaluation at service separation was normal.  

The veteran's original claim for VA disability compensation 
benefits (21-526) was received in November 1966.  No mention 
was made of any psychiatric disability.  His service medical 
records disclosed his history of inservice nasal fracture.  

A January 1967 VA examination disclosed no abnormalities of 
the nose, and his psychiatric evaluation was normal.  A 
rating decision of May 1967 granted service connection for 
residuals of a nasal fracture, evaluated as noncompensably 
disabling.  

A VA hospital summary and treatment notes, dated from 
September to October 1983, reflects that the veteran was 
admitted with symptoms of peptic ulcer disease.  He 
complained of having bad nerves since he was in the Army, 
with inability to relax, poor sleep, recurrent depression, 
nightmares, tension, anxiety, and occasional feelings of 
hopelessness and helplessness.  He stated that he had served 
two years in Vietnam; where he refueled planes on the flight 
line but was not in combat; and that he never came close to 
dying.  He saw some of his close friends die, and indicated 
that he went to Saigon a few times and was attacked.  He 
reported no major flashbacks or survivor guilt.  The 
diagnoses were PTSD and peptic ulcer disease.

A rating decision of October 1983 denied a compensable 
evaluation for residuals of a nasal fracture.  That decision 
was upheld by a Board decision of February 1985.

A VA hospital summary, dated in November 1983, showed 
diagnoses which included depression.  

VA outpatient clinic records from the ENT Clinic, dated in 
May 1991, show that the veteran reported a history of nasal 
fracture; complained of loud snoring of 15 years' duration, 
difficulty breathing through the left side of his nose, and 
poor sleep; and cited his wife's description of apneic 
episodes.  A positive history for allergies was noted, and 
examination revealed a marked septal deviation to the left.  
The findings included obstructive apnea, a narrow 
nasopharynx, and a septal deviation.  A sleep study and 
possible uvulopalatopharyngoplasty (UVPP) were recommended.  

In a December 1991 Statement in Support of Claim, the veteran 
claimed entitlement to service connection for PTSD, and a 
compensable evaluation for his service-connected residuals of 
a fractured nose, noting that he had recently undergone nasal 
surgery.  No specific stressors were alleged.

In January 1992, the veteran was sent a stressor development 
letter in connection with his claim for service connection 
for PTSD.  He did not respond.

The veteran's service administrative records (201 file), 
received in January 1992, show that the veteran served in the 
Republic of Vietnam from March 1964 to March 1965 and from 
August 1965 to May 1966.  During his first tour, he served as 
a Petroleum Storage Specialist (56C), and was assigned to the 
23rd Special Warfare Aviation Detachment, attached to the 
H&HD, 765th Transportation Battalion.  

During his second tour, he served as a Supply Handler (56A) 
with Company A, 87th Engineering.  He is not shown to have 
participated in any campaigns while in Vietnam.  

While in smoking cessation classes in October 1991, the 
veteran was referred for evaluation of other possible 
psychological problems, with provisional diagnoses of 
possible clinical anxiety/depression.  A VA outpatient 
evaluation of the veteran in the behavioral clinic, dated in 
October 1991, yielded clinical impressions of 
undifferentiated somatoform disorder with underlying 
depression, and recommended evaluation for PTSD.

VA outpatient treatment records dated from November 1991 to 
September 1992 document a variety of complaints, as well as 
individual counseling appointments.  An entry in November 
1991 showed that the veteran had a strong propensity to 
somatocize emotional/social problems.  A sleep study showed 
only minimal sleep apnea.  During a March 1992 interview, the 
veteran related that he started drinking in Vietnam during 
his second tour, helped to load bodies on helicopters, and 
got in fights with Vietnamese people.  An MMPI profile 
disclosed much evidence of exaggerated symptom reporting.  
The diagnoses were PTSD; and chronic alcohol dependency in 
partial remission.  He was referred to the CSR PTSD program.  

A November 1991 VA hospital summary and operative report, 
revealed that the veteran underwent a UVPP and septoplasty on 
November 19, 1991  The diagnoses included nasal obstruction 
with chronic snoring, mild sleep apnea, and obesity.  

During a March 1992 VA psychiatric examination, the veteran 
complained of indelibly bad thoughts and nightmares about his 
Vietnam combat experiences since service discharge; that he 
dreamed about dead people killed in action; and that he is 
jittery and tense most of the time.  He asserted that he 
served in Vietnam for two years, and participated in numerous 
combats, and was currently scheduled for care in the stress 
recovery unit at Brecksville.  Mental Status examination 
revealed that the veteran showed overt depression, with 
poorly controlled free-floating anxiety when talking about 
his Vietnam experiences.  His psychiatric evaluation was 
otherwise normal.  The diagnosis was PTSD.

A rating decision of June 1992 denied service connection for 
PTSD and for a nasal obstruction, and further denied a 
compensable evaluation for his service-connected residuals of 
nasal fracture.  The veteran appealed those determinations, 
stating that that he was service-connected for a broken nose; 
that he had surgery for a deviated nasal septum in November 
1991; and that the doctors told him that his deviated nasal 
septum was due to his broken nose.  He further asserted that 
he had not been asked to report stressors, and that he had 
been hospitalized for treatment of PTSD from May to June 
1992.  

In an October 1992 letter, the veteran's representative 
asserted, in pertinent part, that during the veteran's first 
period of service in Vietnam, he served with the 23rd 
Aviation Company, and subsequently with the 222nd Aviation 
Battalion; that his unit was stationed at Tan Son Nhut 
airport and Vung Tau during his period of service; that he 
came under fire when he arrived at Tan Sun Nhut airport on or 
about March 11, 1964; that he did not have a weapon at that 
time; that while assigned to the 23rd Aviation Company, he 
serviced, rearmed, and inspected aircraft used in combat 
operations; that he regularly assisted in off-loading dead 
and wounded; and that while returning from Saigon in a truck, 
he collided with a civilian bus carrying children, causing it 
to appear to be toppling into a ditch, although he did not 
see that occur.  Unit histories were enclosed showing that 
the 73rd Aviation Company was attached to the 12th Aviation 
Group; that it served in Vietnam from August 1965 to August 
1966, when it was transferred to the 222nd Aviation 
Battalion, and that the 73rd Aviation Company then served 
with that battalion from August 1966 to January 1968. 

A personal hearing was held before a Hearing Officer at the 
RO in December 1992.  The veteran's representative called 
attention to medical reports showing diagnoses of PTSD.  The 
veteran testified that when he arrived in Vietnam, his duties 
involved refueling and re-oiling observation aircraft, and 
that he also helped unload bodies from helicopters, although 
he does not have a clear recollection of this.  Following 
service, he ran around, drank, and got into fights, but no 
one would have him arrested because they were scared of him.  
He associated his combativeness with his Vietnam service.  He 
secured and lost many jobs, worked in Washington, DC, as 
chief engineer; then became an electrician and department 
supervisor in Columbia, South Carolina; and that in most 
cases he was the boss.  He stopped working as an electrician 
because he kept forgetting things and having to do jobs over.  
He related that he had friends, but did not like to be around 
crowds of people.  He and his spouse had lived together 
approximately 15 years out of their 24 year marriage because 
of his moving from place to place and her reluctance to 
relocate.  He had difficulty remembering things that happened 
in Vietnam.  He thought himself to be irritable, with 
outbursts of rage or anger; that when he drinks and loses his 
temper, he can't remember what he did; and that he blames his 
Vietnam service for his being unable to keep a job.  The 
veteran testified that before he underwent nasal surgery, he 
snored loudly and would stop breathing, and that after the 
surgery in November 1991, he continued to snore.  He applied 
for lots of jobs, but could not take the necessary tests 
satisfactorily.  A transcript of the testimony is of record.  

Evidence entered into the record at the veteran's personal 
hearing included a VA hospital summary, dated from May to 
June 1992, showing that the veteran was admitted for 
inpatient treatment of PTSD  He entered the CSR PTSD program, 
his symptoms were discussed and evaluated, and he 
participated in various therapy groups.  His medications 
included Trazodone and Lorazepam.  It was noted that he had a 
history of sleep apnea, and had undergone UPPP in November 
1991, with no change in symptoms.  In addition, he had 
previously been in the CSR PTSD program in March 1992, but 
was discharged after being found positive for cocaine on a 
drug test.  The diagnoses at hospital discharge included 
PTSD, chronic; and alcohol dependence, obesity, and mild 
sleep apnea.  

Also introduced into evidence were discharge instructions 
showing that the veteran had been hospitalized in November 
1991 with diagnoses of nasal obstruction and chronic snoring, 
and outpatient treatment records reflecting treatment in the 
CSR PTSD program and medication changes.  

A VA hospital summary, dated from August to October 1992, 
shows that the veteran was admitted for therapy and sessions 
in the CSR PTSD program.  At discharge, he was competent and 
employable.  The diagnoses included PTSD and alcohol 
dependence in partial remission.  

A letter from a VA psychologist, dated in November 1992, 
stated that the veteran was enrolled in the CSR PTSD program, 
and that PTSD symptoms will typically interfere with 
effective workplace adaptation.  He concluded that it was 
appropriate to consider the veteran disabled as to employment 
as a result of combat-related PTSD.

In January 1993, the RO requested verification of the 
veteran's stressors from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the  U.S. Army 
and Joint Services Environmental Support Group (ESG).  
Accompanying that request was the veteran's complete service 
administrative and personnel records (201 file) and his DD-
Form 214.  

Attempts by the RO to obtain information concerning the 
veteran's past employment were unavailing, as the addressees 
were unknown at the addresses provided, or had moved without 
leaving a forwarding address.

A letter from the Social Security Administration (SSA), dated 
in October 1993, shows that the veteran became entitled to 
SSA disability benefits in August 1992.  That determination 
was based on VA medical records and a consultive examination 
in December 1992.

In October 1993, the RO again requested verification of the 
veteran's stressors from the U.S. Army and Joint Services 
Environmental Support Group (ESG). 

A report received from ESG in December 1993 included a 1964 
unit history submitted by the 765th Transportation Battalion 
(765th Trans Bn) stating that the mission of the 23rd Special 
Warfare Aviation (23rd Avn Det) was to provide visual and 
photographic aerial surveillance using the JOV-1 Grumman 
"Mohawk" aircraft.  Also, the history states that the 765th 
Trans Bn had the mission of maintaining and operating the 
airfield at Vung Tau.  The report further stated that, given 
the veteran's duty and unit assignments in Vietnam, it is 
likely that he serviced aircraft, including refueling, 
oiling, and unloading aircraft.  However, ESG could only 
verify that the veteran was a petroleum storage specialist 
assigned to a transportation unit during his Vietnam tour.  
It was further noted that ESG can only verify specific combat 
incidents recalled by the veteran, and that he must provide 
the "who, what, where and when" of each alleged combat 
stressor, and that in order to provide further research 
concerning specific combat incidents and stressors, including 
the injured pilots and crew members, the veteran must provide 
the dates of the incident to within seven days, the type and 
location of the incident, numbers and full names of 
casualties, unit designations to the company level, and other 
units involved.  Further, morning reports used to verify 
daily personnel actions such as wounded, killed, or missing 
in action, or transfers, could be obtained from the National 
Achives and Records Administration, but relevant unit 
designations at the company and battalions were required for 
such inquiries.

A Hearing Officer's decision, dated in January 1994, 
considered the testimony at the veteran's personal hearing 
held in December 1992 and the additional evidence submitted, 
confirmed and continued the denials of the veteran's claims 
for service connection for PTSD and for a nasal obstruction, 
and denied a compensable evaluation for residuals of a 
fracture of the nose.  A rating decision of July 1994 
continued the denial of service connection for PTSD. 

Thereafter, the veteran failed to report for scheduled VA 
examinations in February and March 1994, and the notification 
letter to him was returned by the postal service.  Letters 
asking him to express his willingness to report for 
examination were returned showing that he had moved and not 
left a forwarding address.  His claim was administratively 
denied, and that notification letter to the veteran was also 
returned.

VA outpatient treatment records, dated from October 1992 to 
March 1994, were received at the RO in April and May 1994.  
Those records disclosed that the veteran was admitted to the 
CSR PTSD program to rule out PTSD, and that he completed that 
program in July 1993.  It was recommended that he not then 
seek employment due to emotional stress.  He continued to be 
seen on an outpatient basis for multiple complaints, and in 
the mental health clinic for PTSD.  The diagnoses in the 
mental health clinic were dysthymic disorder and generalized 
anxiety disorder.  There were no findings or reference to his 
nasal fracture or to nasal obstruction.  

The veteran underwent a VA medical examination in April 1995.  
Objectively, his nose, sinuses, mouth and throat were normal, 
and that the uvula was surgically absent.  The examiner cited 
the veteran's history of a nasal fracture in an inservice 
fight, with nasal surgery in 1987 or 1988, and his current 
complaints of nasal congestion, nasal drainage, and sleep 
apnea.  X-rays of the chest and paranasal sinuses were 
normal.  The diagnoses included status post nasal fracture, 
no evident residuals; nasal congestion and drainage 
consistent with allergic rhinitis; obstructive sleep apnea; 
and PTSD and anxiety, based on psychiatric report.

A VA psychological examination, performed in April 1995, 
cited the veteran's statement that while in Vietnam he was 
not involved in combat, but witnessed a lot of things; that 
his duties involved loading the aircraft with bombs, 
refueling, and removing dead bodies; that he was shot at when 
he went to camps; that he witnessed individuals monks burning 
themselves; that he served a second tour in Vietnam with an 
engineering company and did various things, but "cannot talk 
about them."  He discussed his postservice employment, 
behavior, and marital difficulties.  The veteran's treatment 
history and diagnoses were considered.  His complaints 
included being easily upset, crowds and social activities, 
frustration, restless and inadequate sleep, intrusive 
thoughts of Vietnam, and fluctuating moods.  He resorts to 
fishing or hunting to decrease stress.  Mental status was 
normal except for difficulty remembering dates and past 
events, and he became agitated and fidgety when discussing 
Vietnam.  No psychological testing was undertaken.  The 
diagnoses included Axis I: PTSD; anxiety disorder, not 
otherwise specified, and marital problems; Axis II: Avoidant 
personality traits; Axis IV: Psychosocial stressors were 
moderate; and his Global Assessment of Functioning (GAF) 
Score was 58.  

In November 1995, the RO mailed the veteran another stressor 
development letter seeking information concerning his claimed 
Vietnam stressors.  No response was received from the 
veteran.  

In September 1996, the Board remanded the case to the RO for 
further development of the evidence, to include a specialist 
VA specialist examination to determine the nature and extent 
of any residuals of nasal fracture and an opinion as to 
whether the veteran's nasal obstruction was etiologically 
related to his inservice nasal fracture.  The RO was to again 
request stressor information from the veteran and to 
emphasize that such evidence was vital to resolution of his 
claim for PTSD.  Such additional evidence must then be 
forwarded to ESG for further verification.  

Pursuant to the Board's remand order, the RO mailed the 
veteran another stressor development letter in October 1996.  
No response was received from the veteran.  

VA outpatient treatment records dated from April 1995 to 
February 1997 show that the veteran was seen in the mental 
health clinic, and that he underwent classes in smoking 
cessation, treatment for physical problems, and sexual 
problems.  He reported an increase in stress due to becoming 
responsible for his brother, who was stated to be demented 
and an alcoholic, and showed slight anger and anxiety when 
speaking of his brother and his personal problems, and mild 
depression and anxiety at other times. 

A VA fee-basis otorhinolaryngology examination was conducted 
in April 1997 by Bruce H. Allen, M.D., a private 
otorhinolaryngologist.  He reviewed the veteran's entire 
medical record prior to his examination.  He noted the 
veteran's initial nasal fracture, and his subsequent nasal 
surgery in November 1991 to relieve complaints of snoring and 
sleep apnea with breath holding.  Following the examination, 
the diagnostic impressions included history of nasal fracture 
treated with closed reduction in 1964; and history of 
corrective surgery for nasal obstruction in 1991 with 
excellent results and a wide-open airway.  It was noted that 
a UPPP was performed in conjunction with the septoplasty in 
hopes of improving aeration and correcting his sleep 
apnea/sleep syndrome (the veteran complained of ongoing 
snoring).  Other diagnostic impressions included heavy 
phlegm, reflecting inadequate fluid consumption or drying 
action of medication or both, as well as living in an arid 
climate.  The examiner expressed the opinion that the 
veteran's current complaints were not related to the fact 
that he sustained a broken nose in 1964; that the result of 
the fight had been completely corrected and he had a 
perfectly straight internal nasal structure; and that his 
current complaints in reference to the nasopharynx would be 
classified as nasopharyngitis sicca or dryness, and the most 
common cause is side effects of medication, poor fluid 
intake, environmental dryness, or all three.  

Evidence was received from the Social Security Administration 
regarding the grant of disability benefits.  This evidence 
included VA hospital summaries dated in October and November 
1983 showing diagnoses of depression; VA hospital summaries 
dated in December 1983 and January and March 1984 showing 
diagnoses of peptic ulcer disease, perianal abscess, and 
fissure in ano; a VA hospital summary dated in March 1985 
showing a diagnosis of vocal cord nodule, a VA hospital 
summary dated in November 1996 showing a diagnosis of 
perianal fistula, a VA hospital summary dated from July to 
August 1991 showing a diagnosis of "rule out SAS", and VA 
hospital summaries dated from May to June 1992, and from 
August to October 1982 showing diagnoses of PTSD and alcohol 
dependence.  

VA outpatient treatment records dated from July 1992 to June 
1996 reflect treatment of the veteran for a variety of 
complaints.  Entries dated from January to March 1993 reflect 
the veteran's complaints of congestion and nasal discharge.  
Examination revealed a clear rhinorrhea attributed to 
allergic vs. nonallergic rhinitis, possible sinusitis.  A 
June 1996 report of VA orthopedic consultation showing that a 
CT scan of the veteran's spine revealed three bulging discs 
and spinal stenosis.  A report of private psychological 
evaluation in December 1992 yielded Axis I diagnoses of PTSD; 
major depression, single episode, moderate symptoms; alcohol 
dependence; and a current GAF score of 55.  

Other evidence obtained from SSA included information 
supplied by the veteran at a June 1996 interview conducted 
for the Bureau of Disability Determination.  A psychiatric 
interview dated in August 1996 shows that the veteran was 
initially granted SSA disability benefits in July 1982 due to 
PTSD; that at that time he had severe trouble with anger and 
was unable to handle stress; that he continued to have 
difficulty with those issues; that he had a very limited 
ability to work around others and to handle stress, 
criticism, etc.  A decision by the SSA, dated in August 1996, 
continued the veteran's SSA disability benefits based on 
anxiety-related disorders and affective disorders.  

In February 1999, the Board remanded the case to the RO in 
order to afford the veteran a personal hearing before the 
undersigned traveling Member of the Board.  The veteran 
testified that he experienced a clear nasal discharge and 
congestion year-round; that he was unable to sleep on his 
back because that discharge caused him to choke; that he 
snored and disturbed his spouse; that he stopped breathing in 
the middle of the night; and had been diagnosed with sleep 
apnea; that he had to blow his nose anywhere from two to five 
times daily; that his symptoms became worse in hot weather; 
that medications were ineffective; and that he attributed all 
these problems to his service-connected residuals of nasal 
fracture.  He testified that he was a coal-miner for nine 
years; that he was diagnosed with black lung disease in the 
1970's; and that he smokes cigarette.  

Further, the veteran's representative acknowledged that the 
veteran had not responded to RO letters asking for additional 
information pertaining to his inservice stressors, and 
attempted to elicit information from the veteran which would 
be sufficient to establish stressors or to warrant further 
inquiry to the ESG.  However, the responses obtained from the 
veteran were essentially a duplicate of information 
previously provided, and contained no additional specific 
facts as to the dates of the incidents to within seven days, 
the type and location of the incidents; the numbers and full 
names of the casualties; unit designations to the company 
level, and other units involved.  He again alleged that he 
came under fire when arriving at Tan Son Nhut airport; that 
he refueled and armed aircraft; that the aircraft in his 
squadron were Mohawk bombers; that it carried 18 rocket pods 
on each wing tip and a .50 caliber [weapon] on each wing tip; 
that helicopters would come in 20 to 50 at a time; that he 
helped take dead bodies, body parts, and the wounded off the 
helicopters; that he saw individuals burn themselves in the 
streets; and that on one occasion he collided with a civilian 
bus carrying children and saw the bus toppling toward a 
ditch, although he now alleged that he saw it overturn.  He 
had no friends or acquaintances killed in Vietnam that he 
could recall, although he heard that the guy he replaced got 
killed in an automobile accident back in the United States.  
He stated that this individual was his very good friend, but 
he could not remember his name.  He denied that he had ever 
been treated for alcohol abuse; that he had only done drugs a 
few times in service and since; and that a friend of his got 
killed in Vietnam and he made a promise to himself that he 
would never get hooked.  A transcript of the testimony is of 
record.  

II.  Analysis

Service Connection for PTSD

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The service medical records are silent for complaint, 
treatment, findings or diagnosis of a psychiatric disability 
during service , on service separation examination, or during 
the initial postservice year.  The first diagnosis of PTSD is 
contained in a VA hospital summary, dated in September and 
October 1983, and is based upon the veteran's report of "bad 
nerves" since service and his statement that, while he was 
not in direct combat and never came close to dying himself, 
he saw some of his close buddies die.  Thereafter, no effort 
was made by examining physicians to verify the veteran's 
stressor stories, and such stories were uncritically accepted 
as factual.  

The record shows that the veteran served in the Republic of 
Vietnam from March 1964 to May 1965 and from August 1965 to 
May 1966.  It is neither contended nor established that the 
veteran served in combat against the enemy during his Vietnam 
service.  While he contends that he sustained stressors which 
caused PTSD during his first tour of duty in Vietnam, it is 
undisputed that he did not serve in combat against the enemy.  
The Board notes that, while his original diagnosis of PTSD is 
predicted upon his statement that he saw some close buddies 
killed, he has subsequently acknowledged that no one he knew 
was killed in Viet Nam.  Rather, he now contends that his 
PTSD is a consequence of certain traumatic incidents he 
witnessed, or in which he participated, including removing 
wounded and dead from helicopters, witnessing individuals 
burning themselves in the streets of Saigon, and a side-
swiping collision with a bus load of children which may or 
may not have subsequently resulted in an accident.  

The veteran's claim for service connection for PTSD was filed 
in December 1991.  The Board notes that in the instant 
appeal, the Statement of the Case and Supplements thereto do 
not reflect the RO's consideration of the veteran's claim 
under the new interpretation of  38 C.F.R. 3.304(f) (1998) 
which became effective on March 7, 1997.  When a change 
occurs in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
the Court has held that the VA must apply the version of the 
statute or regulation which is most favorable to the 
plaintiff, unless Congress has expressly provided otherwise 
or has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski,  1 Vet. App. 308 (1991).  

In this particular case, the provisions of  38 C.F.R. 
§ 3.304(f) (1998) have been changed, and the language of that 
regulation has been significantly altered.  Accordingly, the 
Board must apply the version which is most favorable to the 
veteran.  In VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997), 
the VA General Counsel stated that where a regulation is 
amended during the pendency of an appeal, the Board must 
first determine whether the amended regulation is more 
favorable to the claimant than the prior regulation, and, if 
it is, the Board must apply the more favorable provision.  
Under  VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992), and  
Bernard V. Brown, 4 Vet. App. 384, 393-94 (1993), the Board 
may consider regulations not considered by the agency of 
original jurisdiction if the claimant will not be prejudiced 
by the Board's action in applying those regulations in the 
first instance.  

In the instant appeal, the Board finds that neither the old 
nor the new language of  38 C.F.R. § 3.304(f) (1998) is more 
favorable to the veteran, as he would not prevail under 
either version.  The reasons for that determination are more 
fully set out below.

Prior to March 7, 1997, service connection for PTSD required 
the submission of medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation was to be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999);  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).

Where VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not related to 
combat, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147;  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see Zarycki, 6 
Vet. App. at 98.  

The Board notes that on several occasions, the veteran has 
failed to respond to stressor development letters sent to him 
by the RO.  Thereafter, the RO sought to obtain verification 
of the veteran's claimed stressors by sending his DD Form 214 
and his service administrative and personnel records (201 
file) to USASCRUR.  However, USASCRUR was unable to verify 
the claimed stressors because of the absence of names, dates, 
locations, units of assignment, or any other evidence which 
would assist in the verification process.  Although an effort 
was made to develop additional stressor information at the 
personal hearing held before the undersigned Member of the 
Board in July 1999, no evidence was obtained from the veteran 
that was not already of record, and he acknowledged that none 
of his friends or acquaintances were killed in Vietnam.  He 
further stated that he could not remember the names of his 
officers, sergeants, or the people with whom he served.  
Finally, the Board notes that the veteran was not in a combat 
military occupational specialty, and he did not receive any 
combat awards, decorations for valor, or the Purple Heart 
Medal.  While not dispositive, such would have provided 
support for the veteran's stressor claim.

The Board finds that, although the veteran has submitted 
clear diagnoses of PTSD, he has not submitted any credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and further finds that the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressors.  In addition, the record 
contains no credible supporting evidence that corroborates 
the veteran's testimony or statements.  The Board further 
finds that the veteran's diagnoses of PTSD are not based upon 
a verified stressor.  For that reason, the Board finds that 
the criteria for establishing service connection for PTSD 
under the regulation in effect prior to March 7, 1997, are 
not met, and the claim is not well grounded.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998);  38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997). 

On June 18, 1999, the provisions of  38 C.F.R. § 3.304(f) 
were amended, retroactive to March 7, 1997, to read as 
follows: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with section  4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998);  38 C.F.R. § 3.304(f) 
(effective on and after March 7, 1999).

In this case, the Board concedes that the veteran has a 
diagnosis of PTSD that meets the diagnostic criteria set out 
in  38 C.F.R. Part 4, § 4.125(a), as well as a link, 
established by medical evidence, between his current symptoms 
and an in-service stressor.  However, his claim fails because 
of the absence of credible supporting evidence that the 
claimed in-service stressors actually occurred.  The 
essential fact remains that the veteran did not engage in 
combat with the enemy, and he is not entitled to the 
lightened evidentiary burden afforded combat veterans.  For 
that reason, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the claimed in-
service stressors under  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999);  38 C.F.R. § 3.304(f) (effective on and after 
March 7, 1999).

As the Board has found that neither the old nor the new 
language of  38 C.F.R. § 3.304(f) (1998) is more favorable to 
the veteran, he has not been prejudiced by the Board's review 
of his claim under the new regulation in the first instance, 
as he would not prevail under either version.

Based upon the foregoing, the Board finds that the veteran 
has not submitted a plausible claim for service connection 
for PTSD, and concludes that such claim is not well grounded.  
38 U.S.C.A. §§  1110, 1131, 1154(b), 5107(a) (West 1991 & 
Supp. 1999);  38 C.F.R. §§  3.304(f) (prior to and on and 
after March 7, 1997).

Whether the Claims for Service Connection for a Nasal 
Obstruction, Post-nasal Drainage, Sleep Apnea, and Snoring, 
to Include as Secondary to a Service-Connected Nasal 
Fracture, are Well Grounded

As a preliminary matter, the Board must determine whether the 
veteran's claims of entitlement to service connection for 
nasal obstruction, post-nasal drainage, sleep apnea, and 
snoring, to include as secondary to a service-connected nasal 
fracture, are well grounded.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for nasal obstruction, post-nasal 
drainage, sleep apnea, and snoring, to include as secondary 
to a service-connected nasal fracture are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the appellant currently has 
a nasal obstruction or any airway impairment that interferes 
with his breathing.  The record shows that in April 1997, the 
veteran was examined by Bruce H. Allen, M.D., P.A., an 
otorhinolaryngologist in private practice.  Following a 
clinical examination, the examiner diagnosed a history of 
corrective surgery for a nasal obstruction in 1991, with 
"excellent results" and "a wide open airway." 

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has a current nasal obstruction.  The veteran cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.

In the absence of competent medical evidence establishing the 
current presence of a nasal obstruction, the claim of 
entitlement to service connection for a nasal obstruction on 
a direct basis or as secondary to a service-connected nasal 
fracture is not well grounded.  Grottveit at 93;  Tirpak at 
611.

The Board has also considered whether the veteran's claims 
for service connection for post-nasal drainage, sleep apnea, 
and snoring, including as secondary to a service-connected 
nasal fracture, are well grounded.  In order to establish a 
well-grounded claim, there must be (1) competent evidence of 
a current disability in the form of a medical diagnosis; as 
well as (2) evidence of incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence; together with (3) evidence of a nexus between the 
inservice injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  
In this case, the requirement of item (1) is satisfied as to 
the issues of post-nasal drainage, sleep apnea, and snoring 
because the record contains clear diagnoses of each of those 
conditions in pre- and post-UPPP and septoplasty medical 
records.  

The requirement of item (2) is not satisfied as to the issues 
of post-nasal drainage, sleep apnea, and snoring because the 
record contains no evidence of incurrence or aggravation of 
any of those conditions during active service in the form of 
lay or medical evidence.  Although the service medical 
records document treatment and reduction of the veteran's 
nasal fracture, those records are silent for complaint, 
treatment, findings, or diagnosis of post-nasal drainage, 
sleep apnea, or snoring during active service.  A report of 
medical history prepared by the veteran in connection with 
his service separation shows that he denied any ear, nose or 
throat trouble.  A physician's summary noted that the veteran 
sustained a broken nose, but had no current clinical problem.  
His service separation examination, conducted in May 1966, 
disclosed that his ears, nose and throat were normal.  

As to the veteran's lay assertions that post-nasal drainage, 
sleep apnea, and snoring are due to or the result of, or 
aggravated by, his service-connected nasal fracture, the 
Court has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.

However, the chronicity provisions of  38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  The veteran is not shown by 
medical evidence to have had a chronic post-nasal drainage, 
sleep apnea, or snoring problem while on active duty, or at 
any time prior to November 1991, more than 25 years after 
final service separation.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Board again notes that post-nasal 
drainage, sleep apnea, and snoring were not noted during 
service, and there is no competent evidence which links or 
relates those conditions to any event or incident during the 
veteran's period of active service.  Based upon the 
foregoing, the Board finds that the requirements of item (2) 
are not met as to the veteran's claims for service connection 
for post-nasal drainage, sleep apnea, and snoring, including 
as secondary to a service-connected nasal fracture.  

The Board finds that the requirements of item (3) are not met 
with respect to the issue of entitlement to service 
connection for post-nasal drainage, sleep apnea, or snoring, 
including as secondary to a service-connected nasal fracture.  
The Board's review of the entire record discloses no 
competent medical evidence or opinion which links or relates 
the veteran's post-nasal drainage, sleep apnea, or snoring 
problem to his period of active service or to any incident or 
injury during such service.  Rather, the medical evidence 
attributes his nasal drainage to rhinorrhea or to allergic 
vs. nonallergic rhinitis, which are nonservice-connected 
conditions.  

Further, the veteran was afforded a complete and 
comprehensive examination by Bruce H. Allen, M.D., a private 
otorhinolaryngologist, in April 1997, and that specialist was 
asked to provide an opinion as to any relationship that might 
exist between the veteran's service-connected nasal fracture 
and his current claims of post-nasal drainage, sleep apnea, 
and snoring.  Following that clinical examination, the 
reporting physician diagnosed a history of corrective surgery 
for a nasal obstruction in 1991, with excellent results and a 
wide open airway.  In addition, the examiner stated the 
following:

It is my opinion that [the veteran's] 
present complaints are not related to the 
fact that he sustained a broken nose in a 
bar fight in 1964.  The result of the 
fight has been corrected completely and 
he has a perfectly straight internal 
nasal structure.  His complaints in 
reference to the nasopharynx would be 
classified as a nasopharyngitis sicca or 
dryness and the most common cause is side 
effect of medication, poor fluid intake, 
environmental dryness or all three.

Based upon the foregoing, the Board notes that there is 
positive medical evidence which relates the veteran's nasal 
drainage complaints to a nonservice-connected rhinitis, and 
competent medical evidence which finds that his current 
complaints, which include post-nasal drainage, sleep apnea, 
and snoring, are not related in any way to his service-
connected nasal fracture.  In the absence of competent 
medical evidence which links or relates his post-nasal 
drainage, sleep apnea, and snoring to his period of active 
service or to a service-connected disease or injury, the 
Board finds that the requirement of item (3) are not met.  In 
addition, the examiner's finding that the veteran's 
complaints (post-nasal drainage, sleep apnea, and snoring) 
are unrelated to his service-connected nasal fracture is 
tantamount to a finding against causation or aggravation 
(emphasis added).  Wisch v. Brown, 8 Vet.App. 139, 140 (1995) 
(per curiam). 

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

Based upon the foregoing, the Board finds that the veteran's 
claims for service connection for post-nasal drainage, sleep 
apnea, and snoring on a direct basis or as secondary to a 
service-connected nasal fracture are not well grounded.  
Accordingly, those claims are denied.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet.App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting evidence sufficient to 
establish the existence of a stressor during his period of 
active service; by submitting competent lay or medical 
evidence establishing the current presence of a nasal 
obstruction and competent medical evidence relating it to 
service or to a service-connected disability; or by 
submitting competent medical evidence linking his post-nasal 
drainage, sleep apnea, or snoring to trauma or pathology 
experienced in active service, or to a service-connected 
disability.  Robinette v. Brown,  8 Vet.App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claims for service connection for PTSD, for a nasal 
obstruction, and for direct or secondary service connection 
for nasal drainage, sleep apnea, or snoring on a ground 
different from that of the RO, that is, on the basis of 
whether the veteran's claims for service connection for those 
disabilities are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown,  4 Vet.App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
whether these issues are well grounded would be pointless 
and, in light of the legal authority cited above, would not 
result in determinations favorable to the appellant.  
VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 
(1992).

Increased Rating for Residuals of a Fractured Nose

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to the veteran's claim for an increased 
rating for his service-connected residuals of a fractured 
nose include the results of a VA examination conducted in 
April 1995.  At that time, clinical examination revealed that 
the veteran's nose was clear, with non-tender sinuses and no 
injection of the pharynx.  Results of X-ray examination of 
the sinuses indicated that they were well-developed and 
unremarkable, with no evidence of mucosal thickening, air-
fluid levels, or bone destruction.  The examiner diagnosed 
status post nasal fracture, with no evident residuals.

In September 1996, the Board remanded this case to the RO for 
further development.  The requested development included an 
examination by an appropriate specialist to determine the 
nature and extent of any current residuals of a fractured 
nose.  

Therefore, in April 1997 the veteran underwent an examination 
by Dr. Allen, a private physician.  At that time, a nasal 
examination revealed good external alignment, as well as an 
excellent airway internally.  The septum was absolutely 
straight.  The turbinates were smaller than average.  He was 
noted to probably have some degree of turbinate resection in 
conjunction with an earlier nasal septoplasty.  The veteran's 
history and memory was that the septum was deviated in both 
directions, but the operators had achieved an excellent 
result.  The oral cavity showed the expected inverted U shape 
soft palate, with absent uvula and tonsils.  The examiner 
diagnosed a history of nasal fracture, treated by closed 
reduction fracture in 1964, one year after induction into the 
military.  Although the veteran complained of symptoms 
including post nasal drainage problems and heavy phlegm 
buildup, the examiner specifically stated that "[i]t is my 
opinion that his present complaints are not related to the 
fact that he sustained a broken nose in a bar fight in 1964.  
The result of the fight has been corrected completely and he 
has a perfectly straight internal nasal structure."

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1996).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1996).

The veteran's residuals of a fractured nose have been 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6502, which evaluates the 
severity of traumatic deflection of the nasal septum.  Under 
this code section, a 0 percent (noncompensable) evaluation is 
warranted for traumatic deflection with only slight symptoms.  
A higher, 10 percent evaluation is warranted if such 
traumatic deflection results in a marked interference with 
the breathing space.  A review of the evidence described 
above reveals that the veteran's broken nose is currently 
wholly asymptomatic, with no identifiable residuals.  As 
such, the veteran's symptoms are certainly no more than 
slight, warranting no more than a 0 percent (noncompensable) 
evaluation under DC 6502.  

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
code sections.  However, as the veteran has been found not to 
be suffering from any residuals of his fractured nose, a 
compensable evaluation is not warranted under any other code 
section related to nasal disorders, as these diagnostic codes 
are factually inapplicable in this case.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's residuals of a fractured nose.  The Board would 
point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1996) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Evidence of a well-grounded claim having not been submitted, 
the claim for service connection for PTSD is denied

Evidence of well-grounded claims having not been submitted, 
the claims for service connection for a nasal obstruction, 
post-nasal drainage, sleep apnea, and snoring, to include as 
secondary to service-connected residuals of a fractured nose, 
is denied.

An increased (compensable) rating for residuals of a 
fractured nose is denied.


		
	RENEE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

